 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GUILLERMO TRUJILLO CRUZ,                           No. 2:19-cv-1518 KJM KJN P
12                        Plaintiff,
13            v.                                         ORDER
14    E. WHITE, et al.,
15                        Defendants.
16

17          On August 29, 2019, plaintiff filed a motion for extension of time to submit an application

18   to proceed in forma pauperis. However, plaintiff previously filed his motion to proceed in forma

19   pauperis on August 12, 2019. (ECF No. 5.) Moreover, on August 22, 2019, the undersigned

20   found that plaintiff had sustained three strikes under 28 U.S.C. § 1915(g), and therefore must pay

21   the court’s filing fee in full in order to proceed in this action. (ECF No. 6.) Thus, plaintiff’s

22   request for extension of time to submit an application to proceed in forma pauperis is denied as

23   moot. In an abundance of caution, plaintiff is granted thirty days from the date of this order in

24   which to pay the $400.00 filing fee.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. Plaintiff’s motion for an extension of time (ECF No. 9) is denied as moot; and

27   ////

28   ////
 1             2. Plaintiff is granted thirty days from the date of this order in which to submit the

 2   appropriate filing fee.

 3   Dated: September 4, 2019

 4

 5
     /cruz1518.36
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
